 1   McGREGOR W. SCOTT
 2
     United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   DONNA W. ANDERSON, PSBN 46355
 5   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8930
 7
            Facsimile: (415) 744-0134
 8          E-mail: Donna.W.Anderson@ssa.gov

 9
     Attorneys for Defendant
10

11                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
12                                       FRESNO DIVISION
13

14   JOSE AMBROSIO RAMOS,                               )    Case No. 1:18-cv-01348-EPG
                                                        )
15            Plaintiff,                                )
                                                        )    STIPULATION AND ORDER FOR AN
16
                           v.                           )    EXTENSION
17                                                      )
     NANCY A. BERRYHILL, Acting                         )    (ECF No. 18)
18   Commissioner of Social Security,                   )
                                                        )
19
               Defendant.                               )
20                                                      )
                                                        )
21

22          IT IS HEREBY STIPULATED, by and between the parties, through their respective

23   counsel of record, that the time for Defendant to respond to Plaintiff’s Opening Brief be extended

24
     until July 12, 2019. This is Defendant’s first request for an extension of time. Defense counsel
     requires additional time to consider the certified administrative record, Plaintiff’s Brief, and the
25
     government’s position. Defense counsel needs additional time to recover from a recent illness and
26
     for upcoming scheduled leave. Plaintiff’s counsel does not object and agrees that all subsequent
27
     deadlines should be accordingly extended.
28
                                                    Respectfully submitted,



                                                        1
 1

 2   Date: May 31, 2019    By:    /s/ Jonathan O. Peña*
                                        JONATHAN O. PEÑA
 3
                                        Attorney for Plaintiff
 4                                      (*By e-mail authorization on 05/31/19)

 5
     Dated: May 31, 2019         McGREGOR W. SCOTT
 6
                                     United States Attorney
 7                                   DEBORAH LEE STACHEL
                                     Regional Chief Counsel, Region IX
 8                                   Social Security Administration
 9
                                          /s/ Donna W. Anderson
10                                      DONNA W. ANDERSON
                                        Special Assistant United States Attorney
11                                      Attorneys for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           2
 1                                               ORDER
 2          Pursuant to the stipulation of the parties (ECF No. 18), and finding good cause,
 3          IT IS ORDERED that the deadline for Defendant to file a responsive brief is extended to
 4   July 12, 2019. All subsequent dates in the Court’s Scheduling Order (ECF No. 5) are extended
 5   accordingly.
 6

 7   IT IS SO ORDERED.
 8

 9
        Dated:      May 31, 2019                             /s/
                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
